Per Curiam.

Respondent was convicted, after trial in the Court of General Sessions, of violation of section 965 of the Penal Law, in that he exacted payments from prospective tenants for preference in obtaining apartments. Respondent was fined $500, and sentenced to three months in the penitentiary, but the penitentiary sentence was suspended upon condition that he repay the $1,500 to the tenants. Such repayments were made.
Respondent was admitted to practice in 1930 and no other charge of unprofessional conduct has ever been made against him. However, in addition to committing the offense for which he was convicted, he gave false material testimony before the Court of General Sessions, before the Committee on Grievances, and before the Referee in the disciplinary proceedings. Accordingly, respondent should be disbarred.
Peck, P. J., Breitel, Botein and Bergan, JJ., concur.
Respondent disbarred.